Citation Nr: 1750133	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  12-19 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a fragment wound of the right thigh.  

2.  Entitlement to a disability rating in excess of 10 percent for an increased rating for residuals of a fragment wound of the left thigh.  

3.  Entitlement to a disability rating in excess of 10 percent for residuals of a fragment wound of the left scrotum.  

4.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD), prior to March 13, 2017.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal following October 2010 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2014, the Board remanded the issues from the above rating decisions for additional development, and determined that a claim for a TDIU was also on appeal, under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In February 2017, the Board again remanded these matters for additional development.

In April 2017, Agency of Original Jurisdiction (AOJ) granted a 100 percent disability rating, effective March 13, 2017, for PTSD.  As this is the maximum rating possible, that issue is no longer before the Board, for the period from March 13, 2017.  The period prior to that time is still before the Board.  





	(CONTINUED ON NEXT PAGE)
FINDING OF FACT

In October 2017, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Nashville, Tennessee, that the Veteran passed away in September 2017.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.



		
V. Chiappetta
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


